   Case: 1:20-cv-00182-JAR Doc. #: 3 Filed: 08/25/20 Page: 1 of 1 PageID #: 14


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 Dylan Eugene Dickens,                                )
                                                      )
                                                      )
                 Plaintiff,                           )
                                                      )
         vs.                                          )              Case No. 4:20-cv-01129 UNA
                                                      )
                                                      )
 Andrew M. Saul,                                      )
 Commissioner of Social Security                      )
                                                      )
                                                      )
                 Defendant.                           )

                                                 ORDER

        The above styled and numbered case was opened on August 24, 2020, and assigned to the

Eastern Division.

        After a review of the case, it was determined the case was assigned incorrectly. The case

should have been assigned to the Southeastern Division.

        Accordingly,

        IT IS HEREBY ORDERED that the above styled case is transferred to the Southeastern

Division and assigned to the Honorable John A. Ross, United States District Judge, under cause

number 1:20-cv-00182 JAR .

        IT IS FURTHER ORDERED that cause number 4:20-cv-01129 UNA be

administratively closed.

                                                                    GREGORY J. LINHARES
                                                                      CLERK OF COURT


Dated: August 25, 2020                                       By: /s/ Michele Crayton
                                                                 Court Services Manager
In all future documents filed with the Court, please use the following case number 1:20-cv-00182 JAR.
